   8:20-cv-00435-RGK-PRSE Doc # 3 Filed: 10/21/20 Page 1 of 1 - Page ID # 12




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RICKY G. JOURNEY,

                       Petitioner,                                  8:20CV435

        vs.
                                                       MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                       Respondent.


         This matter is before the court on its own motion. Petitioner filed a Petition for Writ
of Habeas Corpus (Filing 1) on October 19, 2020. However, Petitioner failed to include the
$5.00 filing fee. Petitioner has the choice of either submitting the $5.00 fee to the clerk’s
office or submitting a request to proceed in forma pauperis. If Petitioner chooses to do the
latter, the enclosed pauperis forms should be completed and returned to this court. Failure
to take either action within 30 days will result in the court dismissing this case without
further notice to Petitioner.

       IT IS THEREFORE ORDERED that:

       1.     Petitioner is directed to submit the $5.00 fee to the clerk’s office or submit a
request to proceed in forma pauperis within 30 days. Failure to take either action will result
in dismissal of this matter without further notice.

      2.      The clerk of the court is directed to send to Petitioner the Form AO240
(Application to Proceed Without Prepayment of Fees and Affidavit).

       3.     The clerk of the court is directed to set a pro se case management deadline in
this matter with the following text: November 20, 2020: Check for MIFP or payment.

       October 21, 2020.                           BY THE COURT:


                                                   Richard G. Kopf
                                                   Senior United States District Judge
